DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The applicant amended claims 2, 9 and 13, in the amendment received on 7/1/2021.

The claims 2-13 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 2-13 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Doedens et al. (U.S. Publication No. 2009/0015716 A1) in view of Reisman (U.S. Publication No. 2003/0229900 A1), and further in view of Harrison et al. (U.S. Publication No. 2012/0278428 A1).
(i.e., see 300, 320 in figure 3). 
Doedens may not explicitly disclose a secondary user interface comprising a second display device separate from and within viewer proximity to the first display device.
However, Reisman discloses a secondary user interface comprising a second display device separate from and within viewer proximity to the first display device (i.e.,  As used herein, "coordinated" systems or device sets are those that are operated as an ensemble, in a coupled manner using the methods of the kind described herein or other similar methods. Such coordination or coupling may range from tight to loose, as described herein, and tight coordination may include synchronization. Coordinated devices sets may or may not be controlled by independent systems. Device sets that are recognized as being available for coordinated use at any given time are referred to collectively as a " device set group" or simply a " device group." As used herein the term "collocated" is meant to refer to devices that are in local proximity, whether packaged together or separated by a distance that might be linked by direct cabling and/or local network communications, typically within meters or tens of meters and typically within a single building [separate from and within viewer proximity to the first display device]. With regard to coordination of multiple device sets, collocation refers to proximity such that they could be used with reasonable effectiveness by a single user as one or more concurrently active and coordinated loci of work, or used by collaborating users who are within direct sight and/or sound of one another, ¶ 68.  A smart remote, such as one based on a PDA might also operate independently, thus constituting a separate device set (and separate system) in that use. Thus a PDA acting as an independent but coordinated browser in conjunction with an ITV system could be considered independent and a separate device set in that use (being a peer processor), but to the extent that it also serves directly in emulation of a standard remote to the ITV system by sending standard remote control commands as activated by a user (as a simple I/O device), that use could be considered dependent in relation to the ITV system controller and thus part of the ITV device set. Similar variations in roles may arise in the case that an intelligent monitor is used as a TV monitor, with more or less added intelligent functionality, ¶ 107.  These issues can also get complicated in some cases of a single system driving multiple devices. One instructive example is the use of a browser with a dual-display PC, and some hypothetical multi-monitor configurations are considered as examples of how the methods proposed herein might be embodied in selected cases. First, consider the basic structure of a single system controlled by the single keyboard and mouse, but having two directly attached monitors. This can be considered to be one "augmented" or "enriched" device set, as opposed to two separate device sets, since only a single input device set is used, and this is really just a case of adding more screen area of similar form factor. Further, at a software level, two monitors attached in such a way may actually be seen by the browser application software as a single monitor of double size, because standard Windows and APPLE Macintosh multi-monitor support provides for a virtual desktop that offers applications a mapping from a single extended virtual frame buffer seen by the application (browser) software to the two real frame buffers (corresponding to the primary and secondary monitors in Windows terminology) that drive the monitor devices. In such a configuration (whether using a virtual desktop or a separate, real display, an independent display in Windows terminology), coordination of browsing across the multiple monitors could be much simpler than for an independent system configuration with independent device sets, because all browsing can be done using a single set of input controls to a single browser instance that simply controls the two display monitors in much the same way that it could ordinarily control multiple windows on the same display monitor. Such a single browser instance could have full, exclusive, direct access to, and control of, all browser state information, including all UI inputs and other I/O events, all caches and work areas, all storage, and the like, and thus could drive the two displays in the same way that it could drive multiple windows on a single display (if it could even see the two as separate displays). Thus in this case, basic support for simple targeting of alternate displays is a relatively simple variation from the existing function of targeting to alternate windows on the same display, and use of an exporter/importer transport function might not be required. The browser could simply control activity in the second display area by selecting windows on that monitor (or that portion of the virtual monitor, ¶ 108) in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets (¶ 23). 
Reisman further discloses a multimedia content processor in communication with the first display device and second display device, the multimedia content processor configured to: receive multimedia content generated by a content provider for display as a video on a single display device (i.e., The storage layer, as used herein, includes media that may be streamed directly from a media capture device, such as a camera, microphone, or other sensor, and may not actually be stored. "Streaming" as used herein, unless otherwise indicated or clear from context, refers to this process of transmitting a resource representation, whether or not the resource is stored or not, and the representation may be in a format suited to storage, or one specifically suited to streaming. Streaming may also refer more particularly to realtime streaming, in which the flow of the stream is managed, such as through buffering and/or network quality of service controls, to support realtime presentation of continuous media at a steady rate with limited interruptions and without need for pre-downloading of an entire resource before presentation begins. A data stream may itself contain multiple data streams, including both continuous media streams and other kinds of data or resources, including discrete resources, metadata, and the like. Depending on the particular embodiment, streams may contain channels, or channels may contain streams. Linkbases associated with streamed media may also take the form of continuous metadata streams, whether embedded with the mediadata stream or as an independent stream, ¶ 42).
Reisman also discloses identify a primary portion of the video and a removable portion of the video (i.e., These issues can also get complicated in some cases of a single system driving multiple devices. One instructive example is the use of a browser with a dual-display PC [a primary portion of the video and a removable portion of the video], and some hypothetical multi-monitor configurations are considered as examples of how the methods proposed herein might be embodied in selected cases. First, consider the basic structure of a single system controlled by the single keyboard and mouse, but having two directly attached monitors. This can be considered to be one "augmented" or "enriched" device set, as opposed to two separate device sets, since only a single input device set is used, and this is really just a case of adding more screen area of similar form factor. Further, at a software level, two monitors attached in such a way may actually be seen by the browser application software as a single monitor of double size, because standard Windows and APPLE Macintosh multi-monitor support provides for a virtual desktop that offers applications a mapping from a single extended virtual frame buffer seen by the application (browser) software to the two real frame buffers (corresponding to the primary and secondary monitors in Windows terminology) that drive the monitor devices [a primary portion of the video and a removable portion of the video]. In such a configuration (whether using a virtual desktop or a separate, real display, an independent display in Windows terminology), coordination of browsing across the multiple monitors could be much simpler than for an independent system configuration with independent device sets, because all browsing can be done using a single set of input controls to a single browser instance that simply controls the two display monitors in much the same way that it could ordinarily control multiple windows on the same display monitor. Such a single browser instance could have full, exclusive, direct access to, and control of, all browser state information, including all UI inputs and other I/O events, all caches and work areas, all storage, and the like, and thus could drive the two displays in the same way that it could drive multiple windows on a single display (if it could even see the two as separate displays). Thus in this case, basic support for simple targeting of alternate displays is a relatively simple variation from the existing function of targeting to alternate windows on the same display, and use of an exporter/importer transport function might not be required. The browser could simply control activity in the second display area by selecting windows on that monitor (or that portion of the virtual monitor, ¶ 108). 

Doedens and Reisman may not explicitly disclose extract metadata from the at least one removable portion in the video; retrieve external data according to the extracted metadata from at least one of the content provider and an external source.
However, Harrison discloses extract metadata from the at least one removable portion in the video (i.e., In another embodiment, one or more Internet services 126 send, transmit, or otherwise provide Internet feed items 308 to the aggregation system 108, accessing an Application Programming Interface (API) or other interface mechanism to provide feed items, associated content, metadata, extracts or highlights, and any other information related to the service feed 206 or to individual Internet feed items 308 in the service feed 206 [extract metadata from the at least one removable portion in the video; retrieve external data according to the extracted metadata from at least one of the content provider and an external source], ¶ 42.  A URL in an Internet feed item 308 can be redirected and/or rewritten when activated. In block 624, it is determined whether a URL is a shortened URL, and if it is, issues an HTTP (or other appropriately formatted request) for that URL to obtain the actual base reference URL for further processing. It is determined whether the base reference URL has previously been processed in block 628, and if it has, determines whether a modification, creation, or expiration date parameter is associated with the base reference URL, and if one is available, determines whether it indicates that the resource identified by the base reference URL has been changed, or has not been changed, since the base reference URL was previously processed. Where the base reference URL was not previously processed, the aggregation engine 328 parses the surrounding resource to obtain metadata, such as dates, times, proper names, and other metadata, that is potentially relevant to, associated with, or descriptive of, the video resource in block 632 [extract metadata from the at least one removable portion in the video; retrieve external data according to the extracted metadata from at least one of the content provider and an external source]. The aggregation engine 328 optionally parses the surrounding resource to obtain user comments, "likes," ratings, and other user feedback or other content. The aggregation engine 328 optionally associates data obtained from the surrounding resource with the base reference URL or base video object, in order to aggregate data obtained from multiple surrounding resources in which a particular base reference URL or base video object appears, ¶ 53) in order to provide a method and system for creating and presentation of selective digital content feeds, such as video (¶ 10).
Harrison also discloses retrieve external data according to the extracted metadata from at least one of the content provider and an external source (i.e., Referring first to FIGS. 1 and 2A, a primary embodiment is shown that includes an Internet system 100 that aggregates two or more Internet service feeds 206. FIG. 1 shows a block diagram of the Internet system 100 without showing the Internet or other network that couples the various blocks together. FIG. 2 shows a functional diagram of various feeds and filters that operate to convert service feeds 206 into selective feeds 220. An aggregation service 108 selectively and optionally narrows the aggregate of the service feeds 206 into one or more selective feeds 220, and presents the selective feed(s) 220 to a user 116 viewing with a rendering system/device/agent 112 at a user location 120. In the primary embodiment, a selective feed 220 is created from the aggregate of service feeds 206 by including only items from the aggregate of service feeds 206 which are, contain, refer to, or otherwise indicate, video content. This creates a condensed and video-specific selective feed 220 from the aggregate of service feeds 206. The Internet services 126 are generally operated by third parties (e.g., websites, Facebook.TM., YouTube.TM., Twitter.TM.) [retrieve external data according to the extracted metadata from at least one of the content provider and an external source], ¶ 27.  In another optional aspect of the primary embodiment, the visual user interface 312 is split between two display screens, implemented as either two display screens embedded in a single device or as two separate devices. A first display screen could be a television with the video playback window 702 being supplied by internal circuitry or a set top box [retrieve external data according to the extracted metadata from at least one of the content provider and an external source]. A second display screen would be used to provide the feedback pane 712, content navigation pane 720, content information 740, 756, 744, playback manipulation control 748, comment entry field 752, sharing controls 724, 728, 732, and/or embedded link control 736. The second display screen could be an intelligent remote control, a smart phone, a PDA, a personal computer, a tablet computer, etc. Communication could be directly from the second display screen to the first display screen or through an intermediary such as a set top box or through the aggregation system 108, ¶ 62).
(i.e., Referring first to FIGS. 1 and 2A, a primary embodiment is shown that includes an Internet system 100 that aggregates two or more Internet service feeds 206. FIG. 1 shows a block diagram of the Internet system 100 without showing the Internet or other network that couples the various blocks together. FIG. 2 shows a functional diagram of various feeds and filters that operate to convert service feeds 206 into selective feeds 220 [prepare for presentation a secondary video comprising: at least a portion of the removable portion and at least a portion of the retrieved external data; or at least a portion of the removable portion and content according to the retrieved external data]. An aggregation service 108 selectively and optionally narrows the aggregate of the service feeds 206 into one or more selective feeds 220, and presents the selective feed(s) 220 to a user 116 viewing with a rendering system/device/agent 112 at a user location 120. In the primary embodiment, a selective feed 220 is created from the aggregate of service feeds 206 by including only items from the aggregate of service feeds 206 which are, contain, refer to, or otherwise indicate, video content. This creates a condensed and video-specific selective feed 220 from the aggregate of service feeds 206 [at least a portion of the removable portion and at least a portion of the retrieved external data; or at least a portion of the removable portion and content according to the retrieved external data]. The Internet services 126 are generally operated by third parties (e.g., websites, Facebook.TM., YouTube.TM., Twitter.TM.) [prepare for presentation a secondary video comprising: at least a portion of the removable portion and at least a portion of the retrieved external data; or at least a portion of the removable portion and content according to the retrieved external data], ¶ 27.  In another optional aspect of the primary embodiment, the visual user interface 312 is split between two display screens, implemented as either two display screens embedded in a single device or as two separate devices, ¶ 62). 
Harrison further discloses control the first display device to display the primary portion of the video; and control the second display device to display the secondary video (i.e., In another optional aspect of the primary embodiment, the visual user interface 312 is split between two display screens, implemented as either two display screens embedded in a single device or as two separate devices. A first display screen could be a television with the video playback window 702 being supplied by internal circuitry or a set top box. A second display screen would be used to provide the feedback pane 712, content navigation pane 720, content information 740, 756, 744, playback manipulation control 748, comment entry field 752, sharing controls 724, 728, 732, and/or embedded link control 736 [control the first display device to display the primary portion of the video; and control the second display device to display the secondary video]. The second display screen could be an intelligent remote control, a smart phone, a PDA, a personal computer, a tablet computer, etc. Communication could be directly from the second display screen to the first display screen or through an intermediary such as a set top box or through the aggregation system 108, ¶ 62). 
Therefore, based on Doedens in view of Reisman, and further in view of Harrison, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Harrison to the system of Doedens and 

With respect to claim 3, Doedens discloses wherein the second display device presents real time sports multimedia received from an external entity, and the first display presents video related to the second display (i.e., If the media content is the same broadcast news program described above, the secondary media content includes the scrolling text displayed on the bottom portion of the screen. Other examples of secondary media content may include, but are not limited to, traffic updates, weather forecasts, sports updates, program schedules, news, and community updates. The secondary media content can be in the form of a text message, alphanumeric data, images, graphics and the like. In one implementation, this secondary media content is provided through a mechanism to display information as a scrolling text or a ticker on the display screen of the television set, ¶ 12). 

With respect to claim 4, Doedens discloses a multimedia source configured to stream multimedia content to the multimedia processor (i.e., As an example, tuner 110 tunes to one source of content that includes the primary multimedia content and tuner 115 tunes to another source of content that includes the secondary multimedia content, ¶ 13.  The outputs from content processors 130 and 135 are input into video mixer 140 and audio selector 145. Video mixer 140 combines two video images into one. As an example, video mixer 140 receives the primary multimedia content from content processor 130 and the secondary multimedia content from content processor 135 and combines them into a single piece of content, image or stream of images, ¶ 15.  FIG. 2 is a block diagram of content processor 130 or 135. Content processor 130 or 135 includes a demultiplexer 205. Demultiplexer 205 selects one portion of the received media content. As will be described later, demultiplexer 205 selects between different programs within a stream as well as different portions of multimedia content from a single program, ¶ 19.  FIG. 3 is an illustrative screen shot 300 for providing information and receiving user input on how to receive multiple pieces of content substantially simultaneously. Screen 300 is divided into two parts, 305 and 350. Each part is used to select a source of primary multimedia content and a secondary source of multimedia content, ¶ 21.  FIG. 4 shows a group of exemplary elementary streams 400. Group 400 includes three elementary streams 405, 410 and 415. In one implementation, elementary streams 405, 410 and 415 are all from the same piece of content. In an alternative implementations, elementary streams 405 and 410 are from one piece of content and elementary stream 415 is from another piece of content. It should be noted that other streams are possible that include content from more than one program. The elementary stream contains many packets, three of which are shown 405, 410 and 415. Each packet includes a header 420, 430 and 440 and payload data 425, 435 and 445, respectively. Each header contains a packet identifier (PID). The PID identifies that packet as belonging to that program. Since 400 is an elementary stream, every PID in it will relate to that program, ¶ 23). 

With respect to claim 5, Doedens discloses wherein the multimedia content comprises at least one of video content and audio content (i.e., see figure 3). 

With respect to claim 6, Doedens discloses wherein before the removable portion of the video is separated from the primary portion of the video, the primary portion of the video comprises information for full-screen display, and wherein the removable portion of the video comprises information for partial-screen display over primary portion of the video (i.e., One program is displayed in full on the screen and the other is displayed on a reduced scale superimposed over a small portion of the main program, ¶ 2.  The PIP tech is a technology that uses both a full-screen display with a partial-screen display over the full-screen). 
However, Reisman also discloses wherein before the removable portion of the video is separated from the primary portion of the video, the primary portion of the video comprises information for full-screen display, and wherein the removable portion of the video comprises information for partial-screen display over primary portion of the video (i.e., An additional capability for TV-oriented viewing with a MMUI configuration, and readily provided using the methods described, is to offer some simple commands for swapping and altering video views using PIP (or embedded window) support. A simple command could be a PIP-flip, which for example, could start from device set A with resource 1 in full screen and resource 2 in a PIP, and causes a transfer or swap to device set B with resource 2 in full screen and resource 1 in a PIP. Variations could cause the PIP on device set A to close, and/or omit the PIP on device set B. A simple control command language or macro facility could allow addition of other similar functions by vendors or users, ¶ 378) in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets (¶ 23).


With respect to claim 7, Doedens discloses wherein: a first output component outputs the primary portion of the video portion to a first client (i.e., Another way to identify different types of payload data includes embedding metadata in the payload data itself or in the EPG data. Thus, bits can be inserted into the payload data so that it can be identified as primary video, secondary video or audio. Either way, demultiplexer 205 and multiplexer 240 use this data, either in the PID or in the payload, to separate and combine different portions of content, ¶ 26.  In another implementation, content processors can read the PIDS or data in the payloads and inform controller 165 of the existence or absence of certain portions of data [components and processors for output]. Controller 165 would then run an application and generate the appropriate choices for the user as displayed in sections 315 and 360, ¶ 28). 
Doedens and Reisman may not explicitly disclose a second output component outputs the secondary video to a second client.
However, Harrison discloses a second output component outputs the secondary video to a second client (i.e., Users increasingly use devices other than, or in addition to, browser-equipped personal computers to access Internet services, including SMS-capable and other mobile phones, web-equipped mobile phones, smartphones, Internet-ready television sets, digital set-top boxes, DVD and Blu-Ray players, digital video recorders, videogame consoles, tablets such as the iPad.TM., and other devices. These devices exhibit a wide array of form factors, memory, storage, displays, output interfaces, user input interfaces and devices, and other peripherals and components. Users may have preferences and habits that influence or determine the choice of device for a given purpose, for a given time and place, or for a given mode of use, because of, or regardless of, such device aspects, ¶ 6.  In another optional aspect of the primary embodiment, the visual user interface 312 is split between two display screens, implemented as either two display screens embedded in a single device or as two separate devices. A first display screen could be a television with the video playback window 702 being supplied by internal circuitry or a set top box. A second display screen would be used to provide the feedback pane 712, content navigation pane 720, content information 740, 756, 744, playback manipulation control 748, comment entry field 752, sharing controls 724, 728, 732, and/or embedded link control 736. The second display screen could be an intelligent remote control, a smart phone, a PDA, a personal computer, a tablet computer, etc. [a second output component outputs the secondary video to a second client], ¶ 62) in order to provide a method and system for creating and presentation of selective digital content feeds, such as video (¶ 10).
Therefore, based on Doedens in view of Reisman, and further in view of Harrison, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Harrison to the system of Doedens and Reisman in order to provide a method and system for creating and presentation of selective digital content feeds, such as video.


However, Reisman discloses wherein the second user interface is configured to display in a full-screen mode (i.e., Such a single browser instance could have full, exclusive, direct access to, and control of, all browser state information, including all UI inputs and other I/O events, all caches and work areas, all storage, and the like, and thus could drive the two displays in the same way that it could drive multiple windows on a single display (if it could even see the two as separate displays). Thus in this case, basic support for simple targeting of alternate displays is a relatively simple variation from the existing function of targeting to alternate windows on the same display, and use of an exporter/importer transport function might not be required. The browser could simply control activity in the second display area by selecting windows on that monitor (or that portion of the virtual monitor, ¶ 108.  A further feature shown is picture-in-picture (PIP) frame 326, which is a region of the screen used to present a reduced scale video image. This may be the base program to which the ITV enhancements relate, or some other video resource. Alternatively, such a video frame may revert to full screen, and exclude other items from view [wherein the second user interface is configured to display the removable portion of the video in a full-screen mode], ¶ 121.  This would include the secondary screens.  Window 330 may appear in a full screen maximized view or an intermediate size (as shown), or may be minimized to be hidden except for the appearance of a tab on the task bar 338, which can be clicked to bring back display of the window, ¶ 122) in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets (¶ 23).

Doedens and Reisman may not explicitly disclose display the secondary video in a full-screen mode.
However, Harrison discloses display the secondary video in a full-screen mode (i.e., Referring next to FIGS. 7A, 7B and 7C, an embodiment of an user interface 312 to the aggregation system 108 is shown. In the primary embodiment, the user interface 312 for a full screen (as opposed to mini) browser-based user 116 who is recognized by the aggregation system 108 comprises a content navigation pane 720 with navigational and other controls across the top of the screen, a presentation of the user's selective feed running in a feed pane 712 beneath the content navigation pane 720 and down the left side of the screen, an active item pane 708 for video playback underneath the overall controls on the right side of the user interface 312, an information display showing information (i.e., title 740, source 756 and description 744) about the video underneath the video window 702, and a comment entry field 752 and sharing controls 724, 728, 732 beneath the information display, ¶ 57.  In an optional aspect of the primary embodiment, a visual user interface for a full screen browser-based user is a video playback window 702 embedded in a web page published by a party other than the primary embodiment aggregation system 108. The embedded user interface could also include a feed pane 720 and/or a content navigation pane 720. Other embodiments could include a feed pane 712 that is overlaid or replaced by a video playback window 702 when one selective feed item 332 is chosen, ¶ 58.  In another optional aspect of the primary embodiment, the visual user interface 312 is split between two display screens, implemented as either two display screens embedded in a single device or as two separate devices. A first display screen could be a television with the video playback window 702 being supplied by internal circuitry or a set top box. A second display screen would be used to provide the feedback pane 712, content navigation pane 720, content information 740, 756, 744, playback manipulation control 748, comment entry field 752, sharing controls 724, 728, 732, and/or embedded link control 736. The second display screen could be an intelligent remote control, a smart phone, a PDA, a personal computer, a tablet computer, etc. Communication could be directly from the second display screen to the first display screen or through an intermediary such as a set top box or through the aggregation system 108, ¶ 62.  Thus, it would be obvious to have the secondary screen/display/interface be in fullscreen) in order to provide a method and system for creating and presentation of selective digital content feeds, such as video (¶ 10).
Therefore, based on Doedens in view of Reisman, and further in view of Harrison, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Harrison to the system of Doedens and Reisman in order to provide a method and system for creating and presentation of selective digital content feeds, such as video.

With respect to claim 9, Doedens discloses wherein the primary portion of the video comprises video of a sporting event, and wherein the removable portion of the (i.e., There are many instances when people want to receive content from two sources at the same time. As an example, people may want to watch one sports program on one channel and periodically check in on another sports program on another channel. To achieve this result, picture-in -picture (PIP) technology was developed, ¶ 2.  While PIP does allow for a person to receive content from two sources at the same time, it does have some disadvantages. At least one program will be displayed on a reduced scale. If the user wants to view the information being scrolled across the bottom of the screen in the smaller window, it will be difficult or impossible to read the text if the display device or window is small. Thus, if a parent wants to put a child's program as the main display, yet read sports scores, stock reports, weather updates or breaking news as scrolling text, a PIP solution may yield scrolling text that is too small to read. The user would then have to switch channels and thereby deprive the child of watching his program in the larger window in order to read the scrolling text, ¶ 3.  FIG. 4 shows a group of exemplary elementary streams 400. Group 400 includes three elementary streams 405, 410 and 415. In one implementation, elementary streams 405, 410 and 415 are all from the same piece of content [wherein the first multimedia content comprises video of a sporting event, and wherein the second multimedia content comprises secondary metadata associated with the sporting event]. In an alternative implementations, elementary streams 405 and 410 are from one piece of content and elementary stream 415 is from another piece of content. It should be noted that other streams are possible that include content from more than one program. The elementary stream contains many packets, three of which are shown 405, 410 and 415. Each packet includes a header 420, 430 and 440 and payload data 425, 435 and 445, respectively. Each header contains a packet identifier (PID). The PID identifies that packet as belonging to that program. Since 400 is an elementary stream, every PID in it will relate to that program, ¶ 23). 

With respect to claim 10, Doedens discloses wherein the removable portion of the video further comprises real time or live audio associated with the sporting event (i.e., Typically this media content is broadcast to set-top box 100 and to other set-top boxes and televisions (not shown). Examples of the media content include but are not limited to video, audio, text messages, alphanumeric data, images and graphics. The media content can be divided into two categories; primary media content and secondary media content. The primary media content is audio/video data or information that is rendered in a superior fashion to the secondary media content [real time or live audio], ¶ 11.  If the media content is the same broadcast news program described above, the secondary media content includes the scrolling text displayed on the bottom portion of the screen. Other examples of secondary media content may include, but are not limited to, traffic updates, weather forecasts, sports updates [real time or live audio associated with the sporting event], program schedules, news, and community updates. The secondary media content can be in the form of a text message, alphanumeric data, images, graphics and the like. In one implementation, this secondary media content is provided through a mechanism to display information as a scrolling text or a ticker on the display screen of the television set, ¶ 12.  Hard drive 180 is coupled to the outputs of video mixer 140 and audio selector 145. Hard drive 180 stores selected audio and video content output by video mixer 140 and audio selector 145. Set-top box 100 is sometimes called a digital video recorder (DVR) or personal video recorder (PVR) when it includes a hard drive like 180 for storing content. In one implementation, hard drive 180 has encryption/decryption circuitry associated with it (not shown) so that content is not stored in the clear. It should also be noted that hard drive 180 could be coupled to the outputs of demodulators 120 and 125 or content processors 130 and 135 in alternative implementations. However, in the configuration shown in FIG. 1, hard drive 180 allows the recording of the combined signals. Thus, a user could rewind the content to re-watch scrolling text he missed or even perform a live-pause operation where the primary video and secondary video are paused while the currently broadcasted material is stored on hard-drive 180 for later consumption [real time or live audio associated with the sporting event], ¶ 18). 

With respect to claim 11, Doedens may not explicitly disclose wherein the primary portion of the video and the removable portion of the video are associated with digital rights management.
However, Reisman discloses wherein the primary portion of the video and the removable portion of the video are associated with digital rights management (i.e., Digital Rights Management (DRM) and Conditional Access (CA) technologies may be provided, including devices and associated protocols for decryption and for identification of users and their entitlements, including OpenCable Point-of-Deployment (POD) modules, smart cards, High-Bandwidth Digital Content Protection (HDCP), or others. As used herein, references to DRM are meant to be inclusive of CA, ¶ 116.  As will be apparent to one skilled in the art, various decoding and decompression facilities can also be provided by this common receiver device, to transcode to a different compression scheme, or no compression, for local retransmission in the home, and various DRM and conditional access features can be applied to limit uses in accord with access rights, ¶ 307) in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets (¶ 23).
Therefore, based on Doedens in view of Reisman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Reisman to the system of Doedens in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets.

With respect to claim 12, Doedens may not explicitly disclose wherein the digital rights management is subject to permission for unlocking.
However, Reisman discloses wherein the digital rights management is subject to permission for unlocking (i.e., Allowing sessions to be migrated from one system to another may call for attention to extending current and future methods for ensuring security and privacy, and for digital rights management (DRM), ¶ 493) in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets (¶ 23).
Therefore, based on Doedens in view of Reisman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Reisman to the system of Doedens in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets.

With respect to claim 13, the limitations of claim 13 are similar to the limitations of claim 2 above.  The limitations of claim 13 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.
Doedens further discloses a computing device comprising: a primary movable device (i.e., At step 530, the user selects which portions of content from the two programs he wishes to consume. That is, controller 165 receives the user's input via user interface 160 to control sections 315 and 360 so that the user can move the box around, and thereby select, portions of desired content from the two programs, ¶ 29.  FIG. 6 is a screen-shot of the combined image. The user has selected a child's program to be the main display image and the scrolling text from a new channel. It should be noted that in some implementations, the user has the options, via a menu and a remote control, to move the scrolling text to other portions of the screen (e.g., across the top) or to rescale the secondary video to make it larger or smaller, ¶ 31). 
Doedens further discloses a processor module that: receives identification information of the primary movable device (i.e., There are a plurality of ways to distinguish between different payload packets in an elementary stream. One way is to have a set of bits as part of the PID. Typically these bits will be a prefix or suffix set of bits. As an example, PID 101111 goes with program 1011 as does PID 101101 because both start with 1011. The suffixes 11 and 01 might identify different types of data such as primary video, secondary video or audio [receives identification information of the primary movable device], ¶ 25.  Another way to identify different types of payload data includes embedding metadata in the payload data itself or in the EPG data. Thus, bits can be inserted into the payload data so that it can be identified as primary video, secondary video or audio. Either way, demultiplexer 205 and multiplexer 240 use this data, either in the PID or in the payload, to separate and combine different portions of content, ¶ 26). 
Doedens also discloses receives, from one of a processor module and the secondary movable device, an instruction to monitor a position of the primary movable device; in response to receiving the instruction: determines a position of the primary movable device (i.e., The device of claim 5 wherein the first content processor further comprises: a processor that reorients a location of the first portion of the first media content on a screen, claim 8). 
Doedens may not explicitly disclose a secondary movable device separate from and within viewer proximity to the primary movable device.
However, Reisman discloses a secondary movable device separate from and within viewer proximity to the primary movable device (i.e., As used herein, "presentation device set" or "device set" refers to the input/output devices managed by a system as a related set for combined use as an access mechanism suite to support a user interaction session at a locus of work. Typically, independent systems have independent device sets. "Locus of work" refers to the spatial proximity of devices in a device set as related to the user, which can be thought of the "working set" of devices for a task, and device set and locus of work are used as roughly synonymous. "Lean forward" device sets refer to devices designed for intensive interaction and use in close proximity to a user, for " close work," such as PC devices, including display monitors, keyboards, mice, touchscreens, and the like. "Lean back" device sets refer to devices suited to use at a distance, or "across-the-a room," such as TVs or music systems, and directly associated input devices, such as remote controls [a secondary movable device separate from and within viewer proximity to the primary movable device], ¶ 66.  As used herein, "coordinated" systems or device sets are those that are operated as an ensemble, in a coupled manner using the methods of the kind described herein or other similar methods. Such coordination or coupling may range from tight to loose, as described herein, and tight coordination may include synchronization. Coordinated devices sets may or may not be controlled by independent systems. Device sets that are recognized as being available for coordinated use at any given time are referred to collectively as a "device set group" or simply a "device group." As used herein the term "collocated" is meant to refer to devices that are in local proximity, whether packaged together or separated by a distance that might be linked by direct cabling and/or local network communications, typically within meters or tens of meters and typically within a single building. With regard to coordination of multiple device sets, collocation refers to proximity such that they could be used with reasonable effectiveness by a single user as one or more concurrently active and coordinated loci of work, or used by collaborating users who are within direct sight and/or sound of one another, ¶ 68) in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets (¶ 23).
Reisman also discloses wherein the primary portion of the video and the secondary video are displayed respectively on the primary movable device and second moveable device in synchronization (i.e., In certain embodiments, full event synchronization can be maintained, when desired, by the state tracker to provide ongoing collaborative functionality, ¶ 30.  "Interactive Television" (ITV) as used herein is meant to refer to any combination of video with displayable supplementary information and/or control elements that invite or aid in user interaction, including Enhanced TV (ETV) (or Extended TV), Synchronized TV ( SyncTV), ¶ 60.  As used herein, "coordinated" systems or device sets are those that are operated as an ensemble, in a coupled manner using the methods of the kind described herein or other similar methods. Such coordination or coupling may range from tight to loose, as described herein, and tight coordination may include synchronization, ¶ 68). 
Reisman further discloses determines whether the position of the primary movable device is one of: at a predetermined location; and a predetermined distance from the secondary movable device; and identifies, from multimedia content generated by a content provider for display as a video on a single display device, a primary portion of the video and a removable portion of the video (i.e., Context is typically the location, identity and state of people, groups and computational and physical objects." "Context-aware applications" refer to those that exploit this broader class of external knowledge of "where," "what," "when,", "who," and "why," and that may involve the interplay of situational awareness and informational relevancy. As used herein, this broader use of context and context-awareness is meant to include all aspects of the user's state, including the user's attention. This includes the methods of attentive user interfaces (AUIs), and variations, including those referred to as attentional, attention-based, or awareness systems, which sense and draw inferences from cues to user attention, including such factors as presence, proximity, orientation, speech, activity, and/or gaze, which may be sensed using microphones, cameras, tactile sensors, object sensors, eye trackers, accelerometers, global positioning systems, and the like, ¶ 57.  As used herein, "presentation device set" or "device set" refers to the input/output devices managed by a system as a related set for combined use as an access mechanism suite to support a user interaction session at a locus of work. Typically, independent systems have independent device sets. "Locus of work" refers to the spatial proximity of devices in a device set as related to the user, which can be thought of the "working set" of devices for a task, and device set and locus of work are used as roughly synonymous. "Lean forward" device sets refer to devices designed for intensive interaction and use in close proximity to a user, for " close work," such as PC devices, including display monitors, keyboards, mice, touchscreens, and the like. "Lean back" device sets refer to devices suited to use at a distance, or "across-the-a room," such as TVs or music systems, and directly associated input devices, such as remote controls, ¶ 66.  As used herein the term "collocated" is meant to refer to devices that are in local proximity, ¶ 68).
Reisman also controls communication of the primary portion of the video with the secondary movable device based on the determination that the position of the primary movable device is one of a predetermined location and a predetermined distance from the secondary movable device (i.e., Context is typically the location, identity and state of people, groups and computational and physical objects." "Context-aware applications" refer to those that exploit this broader class of external knowledge of "where," "what," "when,", "who," and "why," and that may involve the interplay of situational awareness and informational relevancy. As used herein, this broader use of context and context-awareness is meant to include all aspects of the user's state, including the user's attention. This includes the methods of attentive user interfaces (AUIs), and variations, including those referred to as attentional, attention-based, or awareness systems, which sense and draw inferences from cues to user attention, including such factors as presence, proximity, orientation, speech, activity, and/or gaze, which may be sensed using microphones, cameras, tactile sensors, object sensors, eye trackers, accelerometers, global positioning systems, and the like, ¶ 57.  As used herein, "presentation device set" or "device set" refers to the input/output devices managed by a system as a related set for combined use as an access mechanism suite to support a user interaction session at a locus of work. Typically, independent systems have independent device sets. "Locus of work" refers to the spatial proximity of devices in a device set as related to the user, which can be thought of the "working set" of devices for a task, and device set and locus of work are used as roughly synonymous. "Lean forward" device sets refer to devices designed for intensive interaction and use in close proximity to a user, for " close work," such as PC devices, including display monitors, keyboards, mice, touchscreens, and the like. "Lean back" device sets refer to devices suited to use at a distance, or "across-the-a room," such as TVs or music systems, and directly associated input devices, such as remote controls, ¶ 66.  As used herein the term "collocated" is meant to refer to devices that are in local proximity, ¶ 68). 
Therefore, based on Doedens in view of Reisman, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Reisman to the system of Doedens in order to provide a system and method for navigating hypermedia using multiple coordinated input/output device sets.

However, Harrison discloses a processor module that: receives identification information of the primary movable device and the secondary movable device (i.e., In other embodiments, the user 116 is identified by any of, all of, or any combination of: a user ID, with or without a password; association with a specific device 112, device identifier, MAC address, or other attribute or data element associated with a device 112; association with a network address, network identifier, telephone number, or other attribute or data element associated with a network; association with content, a set of content, a pattern of content viewed, a content access characteristic, a set of content access characteristics, or a pattern of content access characteristics; association with a stored identifier, such as an Internet browser cookie, a Flash.TM. local shared object, or a similar file; association with a derived identifier, such as a device fingerprint comprising one or more aspects of the user's device and/or device software; association with biometric information; association with a usage pattern or characteristics; or association through another method of identifying a user or a user's association with a feed provider, ¶ 38.  In an optional aspect of the primary embodiment, the user 116 can attach one or more devices 112, such as connected consumer electronics equipment, video game consoles, smartphones, and other devices, to his or her user account with the aggregation system 108. In the primary embodiment, the user 116 navigates to a code available on the device 112 she desires to connect to her account, then enters that code into her account through the user interface 312. In an alternative method for connecting a device 112 to her account, the user 116 navigates to a sign-in screen on the device 112 she wishes to connect and enters her username and password, thereby signing into the aggregation service 108 from the desired device 112. Under either method, the aggregation system 108 of the primary embodiment then identifies the device type and other technical and configuration characteristics, identifies the device 112 as connected to the user's account, and provides the appropriately configured selective feed, properly formatted content items, other user interface parameters and elements, operational parameters, controls and commands, and other content and data to the device 112, and accepts data, input, and other appropriately formatted (and, if desired, authenticated) entries from the device 112. In one embodiment, a device 112 can only be attached to a single user account with the aggregation system 108; in another embodiment, a device 112 can be attached to multiple user accounts, ¶ 99.  In an optional aspect of the primary embodiment, the user interface 312 of the aggregation system 108 presents the user 116 with a list of, or array, comprising one or more of the devices 112 connected to the aggregation system 108, optionally including the manufacturer, model, device type, carrier, and/or other relevant descriptive data; allows the user 116 to provide customized names or identifiers to each device 112 (such as "John's smartphone" or "Living Room TV"); enables the user 116 to manage each device 112, including to cancel the connection of that device 112 to the user's account; enables the user 116 to manage which of his or her organized feeds, subsets of feeds, lists of items, or other category or subset of feed items 332 is available on each device 112, and under what label; enables the user to identify or save feed items 332 for a specific device or devices 112, for example, while browsing the web via a web browser or while reviewing her selective feed 220 from a connected smartphone, identify or save a video for viewing on the device "Living Room TV" or on the group of devices "TVs at Home"; enables the user 116 to manage the lengths of items, content of items, category of items, or other item attributes that will determine or influence which content or feed items 332 are available on that device 112; allows the user 116 to control one connected device 112 from another, such as controlling a connected Blu-Ray player from a connected smartphone; control how one or more selective feeds 220, subset(s) of the selective feed(s) 220, or group of content or items is/are filtered and/or presented on the device or another device 112; and enables the user 116 to save, rollback changes to, or recover prior versions of, such configurations, information, settings, or controls associated with one or more devices 112, ¶ 101) in order to provide a method and system for creating and presentation of selective digital content feeds, such as video (¶ 10).
Therefore, based on Doedens in view of Reisman, and further in view of Harrison, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Harrison to the system of Doedens and Reisman in order to provide a method and system for creating and presentation of selective digital content feeds, such as video.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
9/21/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447